DETAILED ACTION
This final office action is in response to claims filed 12/28/2020.
Claims 1, 8, and 15 have been amended. Claims 1-10, 13, and 15-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections – 35 U.S.C. § 103
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation: “capturing, by duration and screen-space requirements of a shared part of the dialog, uncertainty in the dialog, wherein there are two variants of a dialog with the same context”. It is unclear which dialog is being referred to. For the purpose of examination this claim will be interpreted as “capturing, by duration and screen-space requirements of a shared part of the first dialog and second dialog, uncertainty in the dialog, wherein there are two variants of a dialog with the same context”. Independent claims 8 and 15 are rejected for the same reason. Dependent claims 2-7, 9-10, 13, and 16-23 are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Portele (US 2008/0263451) in view of Zamer (US 2016/0117202) in view of White (US 2019/0066670) in further view of Weng (US 2016/0313868).
Regarding Independent Claim 1,
 a computer-implemented method for managing multiple concurrent dialogs between a user and a plurality of devices and services based on a multi-modal dialog broker ([0001], [0011]: a method for simultaneously driving multiple applications by a common, at least partially speech-based, dialog management system), the method comprising:
receiving, instructions to present a first dialog to a user while the user interacts with a first device presenting a second dialog having a first criticality level; determining the first dialog has a second criticality level, the second criticality level being higher than the first criticality level ([0037]: “If the news and weather service A2 is about to give its automatic news update, and an incoming call arrives at the same time, the application interface 10 acknowledges that the telephone application A3 has the higher priority, and suppresses the auditory icon of the news and weather service A2, which may be postponed for output at a later point in time”);
determining for the first dialog a set of dialog variants for communicating the first dialog through a first device, wherein determining the set of dialog variants is based on:  constraints upon the execution of dialogs ([0023], [0036]-[0037]: the dialog manager can deduce user preferences from dialog flow which can then constrain the execution of messages (e.g., when the user says “Don't interrupt me for the next two hours unless it's really important”));
and engaging the user with a dialog interaction to determine priority preferences of the user ([0023]: “the dialog management system can deduce user preferences by interpreting dialog flow…if an application has reported a reminder for an upcoming appointment by means of an appropriate auditory icon, and the user replies “I know, I know”, the dialog management system can interpret this to mean that the user does not need reminding again, and might suppress the auditory icon for this feedback the next time it is initiated by the application”).
	Portele does not teach:
determining for the first dialog a set of dialog variants for communicating the first dialog through a set of networked devices including the first device, wherein determining the set of dialog variants is based on: the rate of incoming requests for the rendering of dialogs, criticalities, expected times, uncertainty of dialog execution times, and availability of user interaction interfaces;
capturing, by duration and screen-space requirements of a shared part of the dialog, uncertainty in the dialog, wherein there are two variants of a dialog with the same context;
automatically evaluating mixed criticality based on learned user habits, user-defined priorities, and the priority preferences;
determining a criticality schedule for presenting the first dialog by a select dialog variant of the set of dialog variants, the criticality schedule requiring the first dialog be presented to the user via a second device while controlling access to the first device;
responsive to determining the criticality schedule, executing the select dialog variant of the first dialog on the second device;

However, Zamer teaches:
determining for the first dialog a set of dialog variants for communicating the first dialog through the first device, wherein determining the set of dialog variants is based on: uncertainty of dialog execution times ([0015], [0040]: priority statuses are learned using time and date information);
automatically evaluating mixed criticality based on learned user habits and user-defined priorities ([0035], [0044]: applications have their priorities determined based on their usage by the user and mappings defined by the user);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele and Zamer so that the method further comprises determining the set of dialog variants based on uncertainty of dialog execution times and automatically evaluating mixed criticality based on learned user habits, user defined priorities, and priority preferences.
	One of ordinary skill in the art would be motivated to do so in order to increase user experience by prioritizing applications using a mix of manual definitions, priorities determined by deducing patterns, and preferences learned from the user through conversation.
Portele and Zamer do not teach:
determining for the first dialog a set of dialog variants for communicating the first dialog through a set of networked devices including the first device, wherein 
capturing, by duration and screen-space requirements of a shared part of the dialog, uncertainty in the dialog, wherein there are two variants of a dialog with the same context;
determining a criticality schedule for presenting the first dialog by a select dialog variant of the set of dialog variants, the criticality schedule requiring the first dialog be presented to the user via a second device while controlling access to the first device;
responsive to determining the criticality schedule, executing the select dialog variant of the first dialog on the second device;
and further responsive to determining the criticality schedule, controlling access to the user interface of the first device while the select dialog variant is executed on the second device.  
However, White teaches:
 determining a criticality schedule for presenting the first dialog by a select dialog variant of the set of dialog variants ([0011]: “techniques for using contextual information to perform device arbitration to select the most appropriate voice-enabled device, from among multiple voice-enabled devices”), the criticality schedule requiring the first dialog be presented to the user via a second device while controlling access to the first device ([0044]-[0045]: arbitration component controls a plurality of voice-enabled devices that may output responses to a user entered command);
([0139]-[0140]: a ranking is assigned for outputting a response to one of the voice-enabled devices);
and further responsive to determining the criticality schedule, controlling access to the user interface of the first device while the select dialog variant is executed on the second device ([0154]: a second device may be selected as the target device for outputting the response). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele and Zamer with White so that a second device is used to execute the select dialog variant.
	One of ordinary skill in the art would be motivated to do so in order to select the most appropriate voice-enabled device, from among multiple voice-enabled devices, to perform an action responsive to a command (White [0011]).
	Portele, Zamer, and White do not teach:
determining for the first dialog a set of dialog variants for communicating the first dialog through a set of networked devices including the first device, wherein determining the set of dialog variants is based on: the rate of incoming requests for the rendering of dialogs and availability of user interaction interfaces;
capturing, by duration and screen-space requirements of a shared part of the dialog, uncertainty in the dialog, wherein there are two variants of a dialog with the same context.
	However, Weng teaches:
([0079]-[0086]: dialog manager 402 retrieves a group of information topics and communicates them to the user via a multimodal output of a user device or in-vehicle information system; the dialog manager determines to output the information in an audio or visual format based on their suitability; information associated with high priority can be output via the HUD);
capturing, by duration and screen-space requirements (based on the example described [0028]-[0030] of the applicant’s specification, the examiner has interpreted the duration requirement to be the length of the dialog and the screen-space requirement to be the availability of the display) of a shared part of the dialog, uncertainty in the dialog (based on the example described in [0036] of the applicant’s specification, the examiner has interpreted the uncertainty in the dialog to be uncertainty in the dialog execution), wherein there are two variants of a dialog with the same context (based on the example described in [0036] of the applicant’s specification, the examiner has interpreted “two variants of a dialog with the same context” to mean alternative dialogs that can be output by the system) ([0086]: the LCD panel of the in-vehicle information system can display a condensed level of detail for an information topic or provide increasingly more levels of detail for the same information topic based on the context of the vehicle and user, thus the duration of the information topic and the availability of the LCD panel used to output the information topic are based on environmental and physiological factors associated with the user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Zamer, and White with Weng so that determining the set of dialog variants is based on: the rate of incoming requests for the rendering of dialogs, criticalities, and availability of user interaction interfaces and capturing, by duration and screen-space requirements of a shared part of the dialog, uncertainty in the dialog, wherein there are two variants of a dialog with the same context .
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing more flexibility to the user compared to minimally interactive dialog systems while also reducing the complexity of dialog systems by delivering dialogs according to an appropriate mode of presentation (Weng [0008]).
	 
Regarding Dependent Claim 5,
Portele, Zamer, White, and Weng teach the computer-implemented method of claim 1. Zamer further teaches wherein determining the first dialog has a second criticality level further comprises: learning, one or more user priority preferences by interacting with a user and storing dialog exchanges on a database ([0044]-[0045]: an alert profile component stores absolute importance levels for incoming alerts and determines priorities based on user data).  


	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Independent Claim 15,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Portele (US 2008/0263451) in view of Zamer (US 2016/0117202) in view White (US 2019/0066670) in view of Weng (US 2016/0313868) in view of Elson (US 2018/0232436) in further view of Divakaran (US 2017/0160813).
Regarding Dependent Claim 2,
Portele, Zamer, White, and Weng teach the computer-implemented method of claim 1, but do not teach wherein determining the first a set of dialog variants further comprises: generating a plurality of predicted dialog variants, wherein the generated plurality of predicted dialog variants further comprises generating the user's priority preferences and a description of uncertainty in the duration of the one or more dialog variants for one of more dialog variants.
However, Elson teaches wherein determining the first a set of dialog variants further comprises: generating a plurality of predicted dialog variants ([0003]: the system may try to predict appropriate responses for the), wherein the generated plurality of predicted dialog ([0029]: generated candidate responses can be based on training obtained by user’s past selections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Zamer, White, and Weng with Elson so that a plurality of predicted dialog variants are determined for the first set of dialog variants.
One of ordinary skill in the art would be motivated to do so in order to improve user experience by reducing wait times for the user by anticipating responses.
Portele, Zamer, White, Weng, and Elson do not teach a description of uncertainty in the duration of the one or more dialog variants for one of more dialog variants.  
However, Divakaran teaches a description of uncertainty in the duration of the one or more dialog variants ([0051]: if the user is unable to understand the response from the system, the same response is repeated until the user provides an answer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Zamer, White, and Weng with Divakaran so that the uncertainty in the duration of the one or more dialog variants is determined.
One of ordinary skill in the art would be motivated to do so in order to identify words and/or phrases of recognition results that appear at similar locations in the speech input as signs of potential uncertainty (Divakaran [0067]).

Regarding Dependent Claim 9,


Regarding Dependent Claim 16,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Claims 3-4, 6-7, 10, 13, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Portele (US 2008/0263451) in view of Zamer (US 2016/0117202) in view White (US 2019/0066670) in view of Weng (US 2016/0313868) in further view of Divakaran (US 2017/0160813).
Regarding Dependent Claim 3,
Portele, Zamer, White, and Weng teach the computer-implemented method of claim 1. White teaches optimizing a choice of the one or more dialog variants jointly across multiple dialogs or services based on the mixed criticality scheduler and restrictions of a set of shared user interfaces ([0045]: rules are used to determine the ranking of a device). Portele teaches optimizing user preferences ([0023]: the dialog management system can deduce user preferences). Portele, Zamer, White, and Weng do not teach wherein determining the first dialog has a second criticality level further comprises: uncertainty in the duration of the one or more dialog variants.  
However, Divakaran teaches uncertainty in the duration of the one or more dialog variants ([0051]: if the user is unable to understand the response from the system, the same response is repeated until the user provides an answer).

One of ordinary skill in the art would be motivated to do so in order to identify words and/or phrases of recognition results that appear at similar locations in the speech input as signs of potential uncertainty (Divakaran [0067]).

Regarding Dependent Claim 4,
Portele, Zamer, White, and Weng teach the computer-implemented method of claim 1, but do not teach wherein executing the select dialog variant further comprises: recording uncertainty in the duration of execution, wherein the uncertainty in the duration of the execution of a preferred dialog variant is based on: the execution of the select dialog variant, time of day, and the user's cognitive load.
However, Divakaran teaches wherein executing the select dialog variant further comprises: recording uncertainty in the duration of execution, wherein the uncertainty in the duration of the execution of a preferred dialog variant is based on: the execution of the select dialog variant, time of day, and the user's cognitive load ([0039]: virtual personal assistant may further be able to determine the person's state of mind (cognitive state) when responding to feedback from the virtual assistant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Zamer, White, and Weng 
One of ordinary skill in the art would be motivated to do so in order to identify words and/or phrases of recognition results that appear at similar locations in the speech input as signs of potential uncertainty (Divakaran [0067]).


Regarding Dependent Claim 6,
Portele, Zamer, White, and Weng teach the computer-implemented method of claim 1, but do not teach wherein determining the first dialog has a second criticality level further comprises: learning a model of uncertainty of the duration of the one or more dialog variant.  
However, Divakaran teaches learning, by the one or more processors, a model of uncertainty of the duration of the one or more dialog variant ([0063], [0175]: the duration of the conversation between the user and the virtual assistant can be learned by using stored models; stored speech models are progressively transformed so that the models can better match the particular speech patterns).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Zamer, White, and Weng with Divakaran so that determining the preferred dialog variant further comprises a model of uncertainty of the duration of the one or more dialog variant.
(Divakaran [0068]). 

Regarding Dependent Claim 7,
Portele, Zamer, White, Weng, and Divakaran teach the computer-implemented method of claim 6. Divakaran teaches wherein learning a model of the uncertainty is based on a computing device being used in the execution of a select dialog variant ([0070]: the virtual assistant can be integrated into various devices).  

Regarding Dependent Claim 10,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 13,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Dependent Claim 17,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 20,



Regarding Dependent Claim 21,
Portele, Zamer, White, and Weng teach the method of claim 1, but do not teach wherein the set of dialog variants includes: (i) an audible variant; and (ii) a text variant.
However, Divakaran teaches wherein the set of dialog variants includes: (i) an audible variant; and (ii) a text variant ([0081]: speech and text variants may be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Zamer, White, and Weng with Divakaran so that the dialog variant can be outputted as an audible variant and a text variant.
One of ordinary skill in the art would be motivated to do so in order to select an appropriate output method for certain situations.

Regarding Dependent Claim 22,
Portele, Zamer, White, and Weng teach the method of claim 1, but do not teach wherein a dialog variant of the set of dialog variants is a graphic variant representing the first dialog.
However, Divakaran teaches wherein a dialog variant of the set of dialog variants is a graphic variant representing the first dialog ([0081]: a visual indication may be provided)

One of ordinary skill in the art would be motivated to do so in order to present the dialog variant visually in a situation where an audible variant is not appropriate.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Portele (US 2008/0263451) in view of Zamer (US 2016/0117202)  in view of White (US 2019/0066670) in view of Weng (US 2016/0313868) in further view of Falcon (US 2007/0143115).
Regarding Dependent Claim 23,
Portele, Zamer, White, and Weng teach the computer program product of claim 8, but do not explicitly teach program instructions to control access to the user interface by prohibiting concurrent dialogs.
However, Falcon teaches program instructions to control access to the user interface by prohibiting concurrent dialogs ([0072]: interaction manager 160 prevents multiple applications from addressing the user simultaneously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Zamer, White, and Weng with Falcon so that concurrent dialogs are prohibited.
One of ordinary skill in the art would be motivated to do so in order to prevent dialogs from interrupting each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176